DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11-16, 19-20 are rejected under 35 U.S.C. 103 as obvious over Hong (WO 2011/112755 A2).
As to claim 2, Hong teaches a method for making an access device (Paragraphs [0097]+ discuss methods of making an access port 330), comprising: creating a plurality of elastic elements including a plurality of zigzag elements (bands 350 are elastic zigzag elements. [0098] teaches the bands may be formed individually or simultaneously) disposed adjacent one another in a relaxed state within a plane of the access device; elastically lengthening the elastic elements laterally within the plane to at least partially straighten the zigzag elements to a stressed state ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.” Examiner notes that the ; creating a first layer of flexible base material including a first surface ([0097] teaches the formation of a tubular body of silicone “by one or more of molding, casting, machining, spinning, and the like.” The tubular body inherently has a first surface, see Fig 13A); with the elastic elements in the stressed state, placing the elastic elements against the first surface ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”); applying a second layer of flexible base material over the elastic elements and the first layer to embed the elastic elements in the base material ([00102]: “Optionally, with the bands 350 surrounding the tubular body, another layer of silicone or other flexible base material may be applied around the bands 350 to further form the port body 332, thereby embedding the bands 350 within the base material”); and releasing the elastic elements whereupon the zigzag elements are biased to return towards the relaxed state, thereby pre-stressing the base material laterally to bias the elastic elements towards a smaller lateral length within the plane ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”), wherein the access device defines a cylindrical surface (as shown in Fig 13A), and wherein elastically lengthening the elastic elements laterally within the plane comprises at least partially straightening the zigzag elements in a direction along a length of the elastic elements to pre-stress the base material along the length (the radial expansion described in [00101] straightens the curved circumferential connectors 354. Even if Hong doesn’t explicitly disclose this mechanism, the zigzag bands 350 of Hong are sufficiently similar to those of the claimed invention as to necessarily perform the same function of partially straightening during radial expansion. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”). 
As to the step of releasing the elastic elements after embedding the elastic elements in the base material, Hong teaches “another layer of silicone or other flexible base material may be applied around the bands 350” but Hong is silent as to whether the embedding occurs while the bands are in their biased state or before the bias in the bands is released.
However, an artisan would have recognized the base material of the septum is urged to seal itself due to internal stresses in the bae material as well as by the internal stresses of the bands 350. As inferred by the teachings of Hong, a septum would have been expected to be better at self-sealing if the first layer of base material is manufactured to be under compressive stress. Accordingly, such an artisan would have likewise inferred a septum would have expected to be better still at self-sealing if a second layer were also manufactured under compressive stress.
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the application of a second layer before releasing the biasing of the bands 350 of Hong. Such a person would have been motivated to release the bias of the bands 350 only after the application of a second layer in order to ensure the second layer is put under compressive stress in the same way as the first layer, thus increasing the anticipated self-sealing properties of the septum as described above. This modification would have had reasonable expectation of success because it represents only the mere arrangement of the order of operations of method steps already disclosed to be performed.
As to claim 3, Hong teaches the method of claim 2, wherein the base material is formed as a tubular body (as shown in Figs 13A, 13B), the method further comprising splitting or otherwise separating the base material to provide side edges extending between first and second ends of the access device (as shown in Fig 13B, and described at [00105]). 
As to claim 4, Hong teaches the method of claim 3, wherein the base material is separated by one of laser cutting and mechanical cutting ([00105] teaches, “the port body 332 may be split or otherwise separated, e.g. by one or more of laser cutting, mechanical cutting, and the like…”). 
As to claim 5, Hong teaches the method of claim 2, further comprising applying fabric over any exposed surfaces ([00106] teaches the application of fabric over any exposed surfaces). 
As to claim 6, Hong teaches the method of claim 2, wherein the first layer (base material) comprises an elastomeric base (the base material is described as silicone), and wherein the elastic elements are mounted on the elastomeric base across a cavity of a mold (the embodiment of Figs 11 are described in [0079]: the port body may be “mounted in a mold or on a mandrel (not shown) such that a tubular body may be molded, spun, cast, or otherwise formed) with the elastic elements lengthened to the stressed state before applying the second layer (as detailed above, the bands 350 are lengthened to their biased state before being applied to the first layer, which is necessarily before being applied to the second layer). 
As to claim 7, Hong teaches the method of claim 6, wherein the first layer comprises an elastomeric tube ([0097] teaches the first layer is a silicone “tubular body”), and wherein the elastic elements are mounted on an outer surface of the elastomeric tube ([00101] teaches the bands are “placed on” the tubular body) before applying the second layer ([00102] teaches the second layer is applied as “another layer” on the first layer).
As to claim 10, Hong teaches the method claim 2, wherein applying a second layer of flexible base material comprises molding flexible base material over the zigzag elements (whereas Hong [00102] teaches the second layer of base material is “applied around the bands 350… thereby embedding the bands 350 within the base material,” Hong does not specifically disclose the method by which the second layer is applied. However, the application of a layer of base material is taught elsewhere in Hong to be performed by “molding, casting, machining, spinning, and the like” [0097], with reference to the first layer of base material. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a step of molding the second layer, as molding was known and taught prima facie obviousness of choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. In this case, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to try any one of molding, casting, machining, spinning, and the like for the application of the second layer because these methods were already known to be used for the application of a first layer.). 
As to claim 11, Hong teaches a method for making an access device (Paragraphs [0097]+ discuss methods of making an access port 330), comprising: creating a plurality of elastic elements including a plurality of zigzag elements (bands 350 are elastic zigzag elements. [0098] teaches the bands may be formed individually or simultaneously) disposed adjacent one another in a relaxed state within a plane of the access device; elastically lengthening the elastic elements laterally within the plane to at least partially straighten the zigzag elements to a stressed state ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.” Examiner notes that the existence of an expanded state implies the existence of a relaxed state before the expanded state. Thus an artisan would infer a step including bands 350 disposed in a relaxed state prior to expansion as claimed); creating a first layer of flexible base material including a first surface ([0097] teaches the formation of a tubular body of silicone “by one or more of molding, casting, machining, spinning, and the like.” The tubular body inherently has a first surface, see Fig 13A); with the elastic elements in the stressed state, placing the elastic elements against the first surface ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”); applying a second layer of flexible base material over the elastic elements and the first layer to embed the elastic elements in the base material ([00102]: “Optionally, with the bands 350 surrounding the tubular body, another layer of silicone or other flexible base material may be applied around the bands 350 to further form the port body 332, thereby embedding the bands 350 within the base material”); and releasing the elastic elements whereupon the zigzag elements are biased to return towards the relaxed state, thereby pre-stressing the base material laterally to bias the elastic elements towards a smaller lateral length within the plane ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”). 
As to the step of releasing the elastic elements after embedding the elastic elements in the base material, Hong teaches “another layer of silicone or other flexible base material may be applied around the bands 350” but Hong is silent as to whether the embedding occurs while the bands are in their biased state or before the bias in the bands is released.
However, an artisan would have recognized the base material of the septum is urged to seal itself due to internal stresses in the bae material as well as by the internal stresses of the bands 350. As inferred by the teachings of Hong, a septum would have been expected to be better at self-sealing if the first layer of base material is 
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the application of a second layer before releasing the biasing of the bands 350 of Hong. Such a person would have been motivated to release the bias of the bands 350 only after the application of a second layer in order to ensure the second layer is put under compressive stress in the same way as the first layer, thus increasing the anticipated self-sealing properties of the septum as described above. This modification would have had reasonable expectation of success because it represents only the mere arrangement of the order of operations of method steps already disclosed to be performed.
As to claim 12, Hong teaches the method of claim 11, wherein the base material is formed as a tubular body (as shown in Figs 13A, 13B), the method further comprising splitting or otherwise separating the base material to provide side edges extending between first and second ends of the access device (as shown in Fig 13B, and described at [00105]). 
As to claim 13, Hong teaches the method of claim 12, wherein the base material is separated by one of laser cutting and mechanical cutting ([00105] teaches, “the port body 332 may be split or otherwise separated, e.g. by one or more of laser cutting, mechanical cutting, and the like…”).
As to claim 14, Hong teaches the method of claim 11, further comprising applying fabric over any exposed surfaces ([00106] teaches the application of fabric over any exposed surfaces).
As to claim 15, Hong teaches the method of claim 11, wherein the first layer (base material) comprises an elastomeric base (the base material is described as silicone), and wherein the elastic elements are mounted on the elastomeric base across a cavity of a mold (the embodiment of Figs 11 are described in [0079]: the port body may be “mounted in a mold or on a mandrel (not shown) such that a tubular body may be molded, spun, cast, or otherwise formed) with the elastic elements lengthened to the stressed state before applying the second layer (as detailed above, the bands 350 are lengthened to their biased state before being applied to the first layer, which is necessarily before being applied to the second layer). 
As to claim 16, Hong teaches the method of claim 15, wherein the first layer comprises an elastomeric tube ([0097] teaches the first layer is a silicone “tubular body”), and wherein the elastic elements are mounted on an outer surface of the elastomeric tube ([00101] teaches the bands are “placed on” the tubular body) before applying the second layer ([00102] teaches the second layer is applied as “another layer” on the first layer).
As to claim 19, Hong teaches the method claim 11, wherein applying a second layer of flexible base material comprises molding flexible base material over the zigzag elements (whereas Hong [00102] teaches the second layer of base material is “applied around the bands 350… thereby embedding the bands 350 within the base material,” Hong does not specifically disclose the method by which the second layer is prima facie obviousness of choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. In this case, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to try any one of molding, casting, machining, spinning, and the like for the application of the second layer because these methods were already known to be used for the application of a first layer.).
As to claim 20, Hong teaches an access device (self-sealing access port 330 as shown in Figs 13A-14C and described at [0090]-[00120]), comprising: a layer of flexible base material (the “tubular body of silicone” described at [0097]); and a plurality of elastic elements (bands 350), including a plurality of zigzag elements disposed adjacent one another within a plane of the access device ([0091] teaches each band 350 “may include a plurality of longitudinal struts 352 defining a serpentine pattern around a periphery of the port body 332”); wherein the zigzag elements are biased to return towards a relaxed state, thereby pre-stressing the base material laterally ([00101]: “For example, individual bands 350 may be expanded, positioned around the tubular body, and released such that the bands 350 apply a radially inward compressive force against the tubular body.”), wherein the access device defines a cylindrical surface (as shown in Figs 13A-14C), and wherein the elastic elements are elastically lengthened to a stressed state wherein the zigzag elements are at least partially straightened in a direction along a length of the elastic elements before embedding the elastic elements in the base material (This limitation is considered a product-by-process limitation because it defines a product by the way in which it is manufactured. The port 330 of Hong is capable of being manufactured in this way. If the limitations must be examined according to their process limitations, Hong discloses the method steps: The radial expansion described in [00101] straightens the curved circumferential connectors 354. Even if Hong doesn’t explicitly disclose this mechanism, the zigzag bands 350 of Hong are sufficiently similar to those of the claimed invention as to necessarily perform the same function of partially straightening during radial expansion. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”).
Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 2 or 11 above, respectively, and further in view of Saunders et al. (US 2004/0127970).
As to claim 8, Hong teaches the method of claim 2, but does not teach creating a first layer of flexible base material comprises creating a plurality of recesses corresponding to the shape of the zigzag elements in the first surface, and wherein placing the zigzag elements against the first surface comprises engaging the zigzag elements with the recesses. Rather, Hong teaches the bands 350 are placed against a surface of the base material tubular body, but does not necessarily indicate recesses. However, in the medical field, and specifically in the field of manufacturing encapsulated prostheses, it was known at the time the invention was effectively filed to provide for a base layer having recesses into which metallic elements (intended for expansion and compression) are placed. See Saunders which teaches an encapsulated stent. Saunders further teaches a base layer (84) is created with recesses (86) into which the metallic rings (12) are placed. See Figs 10-13 and [0055-0057]. 
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a step of creating the base material of Hong to have recesses corresponding in shape of the zigzag elements and engaging the zigzag elements with the recesses. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a “tight fit” between the polymeric layer and the metallic rings, as described at Saunders [0057].  
As to claim 9, Hong in view of Saunders teaches the method of claim 8, but does not teach creating the first layer of flexible base material comprises molding the first layer to include the recesses. Rather, Saunders [0051] teaches, “In accordance with the invention, it is preferred to cut the tubing in the desired pattern by means of a machine-controlled laser as is well known in the art.” [0056] teaches the recesses 86 are formed by being cut out of layer 84 with a CO2 laser. However, machining and 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have performed a method of creating the base material layer of Hong by molding, even though Saunders teaches machining, because Hong teaches that machining and molding are known to be interchangeable for the creation of base layers in this field. See MPEP 2143 I B which discusses the prima facie obviousness of the simple substitution of one known element (molding) for another (machining) to obtain predictable results (the recesses 86 of Saunders in the first layer of Hong).
As to claim17, Hong teaches the method of claim 11, but does not teach creating a first layer of flexible base material comprises creating a plurality of recesses corresponding to the shape of the zigzag elements in the first surface, and wherein placing the zigzag elements against the first surface comprises engaging the zigzag elements with the recesses.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a step of creating the base material of Hong to have recesses corresponding in shape of the zigzag elements and engaging the zigzag elements with the recesses. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a “tight fit” between the polymeric layer and the metallic rings, as described at Saunders [0057].  
As to claim 18, Hong in view of Saunders teaches the method of claim 17, but does not teach creating the first layer of flexible base material comprises molding the first layer to include the recesses. Rather, Saunders [0051] teaches, “In accordance with the invention, it is preferred to cut the tubing in the desired pattern by means of a machine-controlled laser as is well known in the art.” [0056] teaches the recesses 86 are formed by being cut out of layer 84 with a CO2 laser. However, machining and molding are known analogs for creating polymeric base layers in the art. Hong [0097] teaches “molding, casting, machining, spinning, and the like” are known to be used to create a base material layer for the inventive septum.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have performed a method of creating the base material layer of Hong by molding, even though Saunders teaches machining, because Hong teaches that machining and molding are known to be interchangeable for the creation of base layers in this field. See MPEP 2143 I B which discusses the prima facie obviousness of the simple substitution of one known element (molding) for another 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        30 September 2021